Case 1:20-cr-00224-RBJ Document 13-3 Filed 10/27/20 USDC Colorado Page 1 of 1

From: Ally Milner <allym778@gmail.com>
Sent: Tuesday, October 13, 2020 7:16 PM
To: jcdefense@gmail.com

Subject: Re: kole milner

Kole Milner is my older brother and I’m his younger sister Ally. | used to always say when we were growing up that he
was my favorite brother because he always knew how to make me laugh. He’s one of the best people | know. He is
somebody | have always looked up to for advice. He’s a very motivated and driven individual. He wants to keep
improving himself to be better by elevating his knowledge with audiobooks, podcasts, and spirituality. He’s always
learning something new to improve his way of thinking and the way he is acting on situations. He’s a very smart person
and | believe he can get through any situation that comes his way just based off his character and his own morals. | love
my brother and | don’t know what I'd do without him if he were in prison.
